Title: To George Washington from Horatio Sharpe, 20 June 1758
From: Sharpe, Horatio
To: Washington, George



Sir
Fort Frederick [Md.] June 20th 1758

Yesterday in the afternoon came to the Mouth of Conegocheigh four Waggon Load of things of which I inclose You an Invoice received by Letter from Sr Jno. St Clair. As the Letter did not reach me till this Day the Waggons will not be able to set off from the Mouth of the Creeck before to Morrow or next Day, and that as little time might be lost as possible I immediately Dispatched three Waggons being all that were at this place fit for Service with an order to impress a fourth or more if

necessary at Conegocheigh. I sincerely wish You a successfull Campaign and am Sr Your humble Servt

Horo Sharpe

